BY THE COURT.
This cause having ’been heard upon pleadings and proofs, and it being made to appear to the court that a bill of lading was duly signed on the part of the claimants, thereby engaging to deliver the case of merchandise shipped by the libel-lants in New York, on board said ship at New Orleans, according to the terms of said hill of lading, and it appearing to the court that at the time of the delivery of said case •of merchandise on said steamship, and on •signing and delivering said bill of lading, no inquiry was made on the part of the claimants respecting the contents or value of said case; and it not being made to appear to the court that the libellants had notice that the claimants would not be responsible for jewelry shipped on board said ship, unless the contents and value of the package were disclosed by the shipper; and it appearing to the court that the said case of merchandise was not delivered at New Orleans, pursuant to the engagement of the said bill of lading .it is considered by the said court that the said ship is liable to the libellants for the value of the merchandise so shipped by them on board .her; and it is further considered by the court that the libellants are competent and proper parties to maintain this action on the said bill of lading. Whereupon, it is ordered and decreed that the libellants recover against the said steamship their damages by reason of the premises, and that the said steamship be condemned therefor, together with their costs to be taxed. And it is further ordered that it be referred to a commissioner to ascertain the value of the merchandise in said bill of lading specified, and report to the court with all convenient speed, &c.
THE COURT, after the return of process, adjourned to this day week.